Citation Nr: 9902520	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
osteoarthritis of the lumbar spine due to sacroiliac sprain, 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from December 1942 to January 
1946.

This appeal arises from a September 1995 decision by the RO 
which denied an increased rating for the veterans service-
connected low back disorder, then rated 20 percent disabling.  

The Board, in February 1998, assigned an increased rating of 
40 percent for the service-connected low back disorder and 
remanded the case for consideration of a higher rating.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his low back disorder is more 
disabling than currently evaluated.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for increase.  





FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by a likely severe functional limitation of motion 
due to pain and intermittent left radiculopathy; pronounced 
intervertebral disc disease is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 40 
percent for the service-connected low back disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.40, 4.71a including Diagnostic 
Codes 5292, 5293, 5295 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision of February 1946, the RO granted service 
connection and assigned a 10 percent rating for a sprain, 
lumbosacral, effective on January 6, 1946.  In a March 1948 
decision, the RO characterized the veterans service-
connected back disability as a sprain, sacro-iliac, effective 
on April 1, 1946.  In a December 1979 decision, the RO 
characterized his service-connected back disability as 
osteoarthritis, lumbar spine, due to sacroiliac sprain and 
increased the rating to 20 percent, effective on October 17, 
1979.  The Board, in a March 1990 decision, denied an 
increased rating for the veterans low back disorder.  The 
veterans most recent claim for an increased rating for his 
service-connected low back disorder was received in June 
1995.  In February 1998, the Board assigned an increased 
rating of 40 percent and remanded the claim for RO 
consideration of an even higher rating.  

Private treatment records from Dr. Bhavsar from June 1994 to 
April 1995 noted complaints of back pain in April 1995.  The 
doctor additionally submitted records from February 1996 to 
February 1997.  These records showed treatment primarily for 
chronic obstructive pulmonary disease, although back 
complaints were also noted.  VA outpatient records from March 
1994 to July 1995 noted treatment for deep venous thrombosis, 
high blood pressure, an old myocardial infarction and 
degenerative joint disease.

In a July 1995 VA orthopedic examination, the veteran 
complained of constant back pain and of an inability to bend 
over; he also was having trouble getting out of a chair.  
The veteran, who indicated that the site of his back pain was 
in the area of L5, walked with a slight limp on the left.  
The physical examination revealed no postural abnormality, 
fixed deformity or true spasm, although paraspinal muscles 
were tense.  The range of motion studies showed forward 
flexion to 50 degrees, which was painful; backward extension 
to 30 degrees, which was not painful; right and left lateral 
flexion to 20 degrees, which caused some pain; right and left 
rotation to 25 degrees, which was not painful.  In regard to 
neurological findings, the examiner was unable to obtain any 
knee jerks or ankle jerks on either side.  X-ray studies 
revealed diffuse osteoporosis, most likely due to aging; 
advanced degenerative changes with prominent marginal 
spurring; marked narrowing of the disc spaces at L4- L5 and 
L5-S1; however, there was no evidence of acute trauma or 
destructive bone process.  The VA examination noted a final 
diagnosis of advanced degenerative arthritis and osteoporosis 
(aging) of the lumbar spine.

VA outpatient records dated in 1996 to 1997 show that, in 
November 1996, the veteran was noted as complaining of low 
back pain.  The physical examination of the back revealed 
tenderness in the lumbosacral area.  In May 1997, the veteran 
related that his worst trouble was arthritis, and his back 
and hip had hurt so bad, that he was unable to sleep at 
night.  He further reported that his legs would give out and 
that he would fall down sometimes.  The pertinent diagnosis 
was that of degenerative joint disease, deep venous 
thrombosis by history, hypertension, hypothyroidism and low 
back pain.  

The Board in its February 1998 decision noted that the 
veteran had complained of low back pain and, in the most 
recent VA examination, range of motion testing suggested that 
the veteran was not able to fully flex forward and 
encountered pain whenever bending forward from a standing 
position.  The Board found that such findings were consistent 
with marked limitation of motion of forward bending in a 
standing position under Diagnostic Code 5295.  The Board also 
noted that 38 C.F.R. § 4.40 does not forbid consideration of 
a higher rating based on a greater limitation of motion due 
to pain on use including during flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

The Board found that the veterans disability picture more 
nearly approximated a level of severe overall disablement.  
In addition, the Board noted that the clinical findings did 
not show any evidence of listing of the whole spine to the 
opposite side or a positive Goldthwaites sign, a 40 percent 
rating under Diagnostic Code 5295 takes into consideration 
symptoms of loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space and 
abnormal mobility on forced motions.  However, given the 
nature of the veterans complaints and the recent clinical 
findings of marked limitation of forward bending, loss of 
lateral motion with osteoarthritic changes and severe 
degenerative joint disease characterized by marked narrowing 
of disc spaces at L4-L5 and L5-S1, the Board found that a 40 
percent rating was appropriate as the veterans functional 
limitation more nearly approximated a level of severe 
disability.  The Board also remanded the claim for further 
development to determine if the veteran was entitled to a 60 
percent rating under Diagnostic Code 5293.  The veteran was 
to be afforded a special VA neurologic examination to resolve 
this issue.  

A VA examination was conducted in April 1998.  The veteran 
complained of back pain and that he had to use a cane to 
steady his gait the last four or five years.  He complained 
of back pain after walking a block.  He also claimed he had 
difficulty sitting up straight because of his back pain.  He 
had back stiffness at night and stated he could barely turn 
in bed.  Motor examination noted strong thigh flexion; leg 
flexion, leg extension, ankle dorsiflexion, and plantar 
flexion were fair.  Strength was 5/5.  Sensory examination 
was intact.  Deep tendon reflexes were depressed, no definite 
knee or ankle jerk could be elicited bilaterally.  There was 
no significant back pain upon raising either leg to 70 
degrees, above 70 degrees hip pain was elicited.  

The veteran completed the following range of motion of the 
lumbar spine with pain:  60 degrees of flexion, 20 degrees of 
extension, and 20 degrees of lateral bending bilaterally.  
Mild tenderness on percussion over the lumbar spine was noted 
on percussion, and a slight spasm of the lower lumbar muscles 
was noted on palpation.  Chronic low back strain with mild 
left lumbar radiculopathy, and chronic degenerative arthritis 
affecting the lumbar spine was diagnosed.  The examiner 
stated that no significant weakness over of the lower 
extremities was noted.  The examiner also believed that much 
of his low back pain might be related to his arthritis, and 
his advanced age might be the cause of some of the 
restriction of his lumbar spine.  The examiner also stated 
that the veterans phlebitis might be the cause of some of 
his difficulty in walking, and that there was no evidence of 
a significant nerve root injury or impingement at the time.  

A VA examination was also conducted in August 1998.  The 
veteran complained of lumbosacral pain, left radiculopathy 
and left hip arthritis.  He also stated that, if he walks for 
15 minutes or sits for 30 minutes, his low back pain 
increases.  Examination noted that deep tendon reflexes were 
absent in the lower extremities bilaterally.  The veteran was 
able to complete only 30 percent of a squat.  Range of motion 
of the hips was normal.  The range of motion of the lumbar 
spine was 50 degrees of flexion (the veteran stopped the 
motion because of increased pain at 60 degrees), 20 degrees 
of extension, 25 degrees of lateral bending bilaterally (with 
no real increase in pain), and 30 degrees of rotation 
bilaterally (with no real increase in pain).  As pertinent 
here, low back pain with intermittent radiculopathy, absent 
distal reflexes, and dextroscoliosis of the lumbar spine were 
diagnosed.  

The examiner opined that the veteran had moderate limitation 
of motion of the lumbar spine, with marked pain syndrome; 
severe changes consistent with degenerative bone disease 
degenerative disc disease; and osteoporosis of the spine.  
Other than reflexes, the examiner stated that there was no 
permanent deficit. 

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In addition, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Furthermore, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is in receipt of a 40 percent rating.  Under 
Diagnostic Code 5010, arthritis due to trauma which is 
substantiated by x-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis which is established by X-rays 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the lumbar spine has limitation of motion 
which is severe, a 40 percent evaluation is assigned.  When 
the lumbar spine has limitation of motion which is moderate, 
a 20 percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  Under Diagnostic Code 5295, a 
40 percent evaluation is granted for severe symptoms of 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is for assignment where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  The veteran is in receipt of the 
highest rating under these Diagnostic Codes.  

One other Diagnostic Code is for consideration.  See 
38 C.F.R. § 4.20 (1998).  When intervertebral disc syndrome 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc; and there is 
little intermittent relief, a 60 percent evaluation is 
assigned.  When intervertebral disc syndrome is severe, with 
recurring attacks, with intermittent relief, a 40 percent 
evaluation is assigned.  When intervertebral disc syndrome is 
moderate, with recurring attacks, a 20 percent evaluation is 
assigned.  When intervertebral disc syndrome is mild, a 10 
percent evaluation is assigned.  Diagnostic Code 5293.

A careful review of the record in this case show that the 
veteran has significant low back impairment.  Such impairment 
is evidenced by the 40 percent rating currently assigned.  
However, a review of the evidence does not show that the 
veteran has demonstrated pronounced disc impairment.  The 
Board assigned a 40 percent rating in its previous decision 
by taking into account a greater limitation of motion due to 
pain on use including during flare-ups pursuant to 38 C.F.R. 
§ 4.40 and DeLuca, even though the veteran did not 
demonstrate severe limitation of motion of the lumbar spine 
or a majority of the symptoms required for 40 percent rating 
due to a severe lumbosacral strain.  

On the veteran's latest VA examination, pertinent 
neurological findings were essentially normal, except for 
absent distal reflexes, his loss of motion of the lumbar 
spine was characterized by the examiner as mild, and his 
radiculopathy was characterized as intermittent.  Therefore, 
the persistent symptoms required for the 60 percent rating 
based on pronounced intervertebral disc disease have not been 
shown.  

Pain has already been found to affect functional limitation 
by the Board in its February 1998 decision, and the Board 
granted an increased rating due in part to such functional 
limitation, even though the veteran did not manifest all the 
findings required for the 40 percent rating.  However, even 
considering the veterans limitation of motion due to pain, 
the veterans low back condition does not approximate the 
manifestations required for a 60 percent rating under 
Diagnostic Code 5293.  

In sum, the weight of the evidence shows that an increased 
rating is not for application in this case.  Since the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and an 
increased rating for chronic low back syndrome is denied.  



ORDER

An increased rating for the service-connected a low back 
disorder is denied.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
